992 So.2d 289 (2008)
Norman REYES, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D08-1887.
District Court of Appeal of Florida, Third District.
September 17, 2008.
Norman Reyes, in proper person.
Bill McCollum, Attorney General, for appellee.
Before RAMIREZ, and ROTHENBERG, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
This is an appeal of an order summarily denying a motion under Florida Rule of Criminal Procedure 3.800(a). Norman Reyes sought credit for time served in jail. On appeal from a summary denial, this Court must reverse unless the postconviction record shows conclusively that the appellant is entitled to no relief. See Fla. R.App. P. 9.141(b)(2)(D).
Reyes has raised a facially sufficient claim for Rule 3.800(a) relief. See State v. Mancino, 714 So.2d 429 (Fla.1998). Because the record now before us fails to make the required showing, we reverse the order and remand for further proceedings. On remand, the trial court shall recalculate the award for jail time credit, or if the trial court again enters an order denying the post-conviction motion, the trial court shall attach written portions of the record conclusively refuting the defendant's claim. See Fla. R.App. P. 9.141(b)(2)(D) (requiring reversal by this court unless the record shows conclusively that the defendant is entitled to no relief).
Reversed and remanded for further proceedings.